Citation Nr: 1452245	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-37 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982 and from November 1985 to December 1994.  This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

The Veteran is not shown to be precluded from securing or following substantially gainful employment that is consistent with his education and occupational experience as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The RO's November 2007 letter advised the Veteran of the elements of the notice requirements for his claim for a total disability rating based on individual unemployability (TDIU).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The RO has obtained all of the Veteran's service treatment records, as well as his identified post service treatment records.  In May 2014, the Veteran underwent an examination addressing the effect that his service-connected psychiatric disorder has on his employability.  Prior VA examinations in October 2010 addressed the effect that the Veteran's other service-connected disabilities have on his employability.  Each of these examiners reviewed the Veteran's claims file, reviewed the history of the Veteran's service-connected disabilities with him, and conducted the appropriate medical examination.  After reviewing the evidence of record, the examiners provided medical opinions addressing the Veteran's employability.  The examiners also provided supporting rationale for the opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds these examinations adequate to adjudicate the issue in this case.  The Veteran has not identified any additional evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to his claim.

In February 2014, the Board remanded this matter for additional evidentiary development and adjudication.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Pursuant to the Board's February 2014 remand, the RO provided the Veteran with the May 2014 VA psychiatric examination.  Thereafter, the RO adjudicated the Veteran's TDIU benefits claim in an August 2014 supplemental statement of the case.  Accordingly, the directives of the Board's February 2014 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  

In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

Service connection is currently in effect for posttraumatic stress disorder (PTSD), recurrent major depression with psychotic features, and panic disorder, rated 70 percent disabling; status post sprain and hairline fracture, right ankle, rated 10 percent disabling; eczema of the hands with athletes feet and onychomycosis of the toenails, rated noncompensably disabling.  A combined disability rating of 70 percent has been assigned, effective from October 2006.  Accordingly, the percentage standards set forth in 38 C.F.R. § 4.16(a) are met.

In September 2007, the Veteran underwent a general physical examination.  The examination report noted that the Veteran was working as a certified nurse assistant.  Following a physical examination, the report concluded with diagnoses of tinea pedis and onychomycosis of the fingernails and toenails and status post sprain and hairline fracture of the right ankle.  

In September 2007, a VA psychiatric examination was conducted.  The examination report noted that the Veteran had been employed at a medical facility for several years.  Following a mental status examination, the report concluded with diagnoses of PTSD with depressive features, chronic, moderate to severe; major depressive disorder, recurrent with psychotic features; and panic disorder without agoraphobia.

On June 16, 2008, the Veteran was hospitalized for increased depression with history of suicidal ideation, PTSD, and dissociative episode.  The Veteran was discharged from the hospital on June 21, 2008.  The discharge report noted diagnoses of depression, dissociative state, PTSD, and panic attack.  It also listed a global assessment of functioning (GAF) score of 45, and noted that the Veteran was stable and markedly improved from prior to admission.  A June 23, 2008 treatment report noted that the Veteran was feeling better and requested a letter to return to work.

A July 9, 2008 VA treatment report noted the Veteran was not able to return to work at that time due to medical problems.  The examiner also noted that the Veteran's psychiatric condition was moderate at that time, and that he was considering applying for disability retirement.  A July 24, 2008 VA treatment report noted that the Veteran had trouble returning to work with increased anxiety and feelings of panic and depression.  The examiner listed an assessment of depression, not otherwise specified; PTSD, with history of dissociative state and panic attacks.  The physician also noted that the Veteran was unable to return to work at this time and felt increased stress.

On his TDIU application, VA Form 21-8940, filed in August 2008, the Veteran indicated that he last worked full time on June 12, 2008.  He reported that he was currently employed as a medical escort, and that he began working in this position in May 1995.  The Veteran also indicated that he had completed high school and three years of college.

A July 2008 statement from a VA psychiatrist listed diagnoses of depression, prolonged PTSD, sprain/strain, small bowel obstruction, sprain elbow/forearm, and astarsgia.  The VA psychiatrist then opined that the Veteran was unable to perform functions of his position, and also unable to perform work of any kind.

A September 2008 VA psychology report noted that the Veteran had recently injured his arm while at work.  The report noted that the Veteran was subsequently put on light duty, but had trouble with his new responsibilities which triggered anxiety and panic, leading to depression.  The examiner opined that the Veteran was no longer able to fulfill the duties and specific competencies required by his employment because of his service-connected disabilities.  In support of this conclusion, the examiner noted that the Veteran often dissociates, gets lost, and could not safely and effectively perform his duties.  The examiner also noted that the Veteran had difficulties interacting with others and might not be able to perform CPR while in a disassociative state.  

An October 2008 decision from the Social Security Administration (SSA) determined that the Veteran became disabled on June 15, 2008.  The supporting records received from SSA indicate that this benefit was granted based upon the Veteran's anxiety-related disorders.  An SSA disability determination and transmittal report indicated that its disability decision was supported by D.M., Ph.D.  Specifically, an October 2008 psychiatric evaluation, conducted by D.M., Ph.D., noted that the Veteran had generalized persistent anxiety and recurrent and intrusive recollections of a traumatic experience, which are a source of marked distress.  The evaluation also noted that the Veteran had marked restriction of activities of daily living, marked difficulties in maintaining social functioning and marked difficulties in maintaining concentration, persistence or pace, along with a history of one or two episodes of decompensation of extended duration.  

In June 2010, a statement was received from the Veteran's former employer.  The employer indicated that the Veteran had been employed as a nursing assistant from May 30, 1995 to January 13, 2009.  The employer also indicated that the Veteran last worked on August 13, 2008, and that he was no longer working due to disability retirement.

In October 2010, a VA examination was conducted.  The examiner noted that the Veteran's claims file had been reviewed.  The Veteran reported that he stopped working in 2008 due to problems getting along with others and being accident-prone.  He reported seeing patients where he worked that were dying, and that depressed him.  Following a physical examination, the examiner listed a diagnosis of athlete's feet and eczema of the hands and indicated that these disorders resulted in no functional impairment.

At an October 2010 VA examination, the Veteran reported having on and off aching in his right ankle.  He indicated that his ankle was irritated by running, but that walking was "okay."  Following a physical examination, the examiner noted that the Veteran's service-connected right ankle disorder was manifested by mild lateral joint laxity.  The examiner described the symptomatology of the right ankle as minimal, and stated that there were no limitations on the Veteran working associated with his ankle disorder.

On March 28, 2012, the Veteran was hospitalized for suicidal ideation, with no specific plan, in the context of a PTSD exacerbation, dissociation, and bizarre thinking.  The Veteran had dissociative symptoms while hospitalized, and that his condition improved with treatment.  The Veteran was discharged on April 9, 2012.  The discharge report listed the diagnoses of severe major depressive disorder, with psychosis; dissociative identity disorder; and PTSD.  A GAF score of 58 was assigned.  A subsequent treatment report, dated in April 2012, noted that the Veteran was stable, without evidence or report of psychosis and with no suicidal or homicidal intent or plan.  The report listed an assessment of PTSD, dissociative identity disorder, and major depressive disorder, recurrent, severe.

At a May 2013 hearing before the Board, the Veteran testified that his anxiety, panic attacks, depression, irritability, and dissociative episodes prevent him from being employed.  He reported that he could not be around crowds or confined to tight spaces.  He also reported that he had difficult remembering things.

In May 2014, the Veteran underwent a VA examination for PTSD.  The VA examiner noted that the Veteran's claims file and VA electronic folder were reviewed.  The Veteran reported having earned a high school degree and having accrued 92 hours towards a college degree.  The report listed current diagnoses of PTSD and major depressive disorder, recurrent, mild.  The examiner noted that it was not possible to differentiate symptoms attributable to the Veteran's individual psychiatric disorders.  The examiner found that the symptomatology level of the Veteran's psychiatric disorder was best described as creating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and or mood.  In addressing the Veteran's employability, the examiner stated that the Veteran experienced some degree of anxiety, but that it was not sufficient as to negatively impact either physical or sedentary employment.  The examiner also noted that the Veteran would be able to manage simple, repetitive tasks or non-stressful jobs for which he is qualified by education/experience in a low-key environment.  The examiner also noted that he Veteran may have difficulty with multi-step, complex instructions, but should be able to follow simple job instructions adequately.

Based upon a longitudinal review of the record, the Board concludes that a preponderance of the evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.  

The VA examiner in May 2014 opined that the Veteran's service-connected psychiatric disorder was not sufficient as to prevent either physical or sedentary employment.  The examiner provided this opinion after reviewing the Veteran's entire claims file and electronic file, reviewing the history of this condition with the Veteran, and conducting a mental status examination on the Veteran.  The examiner indicated that the Veteran would likely be able to manage simple, repetitive tasks (or non-stressful jobs for which he is qualified by education/experience) in a low-key environment.  The examiner also stated that while the Veteran may have difficult with multi-step, complex instructions, he should be able to follow simple job instructions adequately, and noted that the Veteran had earned a high school degree and had accrued 92 hours towards a college degree.  The Board finds the opinion to be the most probative evidence of record as to whether the Veteran's service-connected psychiatric disorder prevents him from securing or following substantially gainful employment that is consistent with his education and occupational experience as a result of his service-connected disabilities.  

While the Board has considered evidence to the contrary, it does not find this evidence to be more probative on the issue of the Veteran's employability.  VA treatment reports, dated July 9, 2008 and July 24, 2008, include opinions that the Veteran was unable to return to work at that time.  These opinions, however, are limited to considering the Veteran's ability to return to his former place of employment, not employment in general.  A similar conclusion is reached when considering the opinion provided in September 2008.  Thus, the probative value of each these opinions is significantly reduced.  

Although the VA psychiatrist in July 2008, found the Veteran unable to perform work of any kind, the VA psychiatrist failed to provide any supporting rationale for this conclusion, and the report itself listed disabilities that are not service-connected.  Thus, the examiner was unclear as to what disorders rendered the Veteran unemployable.  Moreover, the Veteran's employer indicated that the Veteran last worked on August 13, 2008, which postdates the opinion provided.

As for the October 2008 SSA decision, while the decision by the SSA on a claim before that agency is not controlling with respect to VA's determination on a claim, the SSA's determination regarding the Veteran's lack of employability and the reasons for that determination are pertinent for VA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).  Initially, the SSA decision determined that the Veteran became disabled on June 15, 2008; however, his former employer reported that he last worked on August 13, 2008.  In addition, the SSA decision is largely based upon the October 2008 psychiatric evaluation conducted by D.M., Ph.D.  While this evaluation references significant symptomatology relating to the Veteran's psychiatric condition, this symptomatology is already recognized in the currently assigned 70 percent disability evaluation.  Moreover, to the extent the report is relied upon to support a finding of unemployability, the report does not reference the Veteran's educational or employment history.  It also does not reference when the Veteran was last employed or his reason for no longer working in that position.  Thus, the supporting rationale as to a finding of unemployability by SSA does not support VA's requirements for TDIU.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (noting that there are "significant differences" in the definition of disability under the statutes and regulations governing SSA determinations, on the on hand, and those governing VA adjudications, on the other).

There is no evidence of record indicating that the Veteran's service-connected right ankle disorder or eczema of the hands with athlete's feet and onychomycosis of the toenails have any significant effect on his employabililty.  VA examinations in October 2010 found no functional impairment as a result of his eczema of the hands with athlete's feet and onychomycosis of the toenails, and no limitations as to the Veteran working due to his right ankle disorder.  

The Board observes that the Veteran is competent to report symptoms associated with his service-connected disabilities as well as their effects on his daily life and occupation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, as a layman, without the appropriate training and expertise, he is not competent to provide a probative opinion as to whether he is able to secure substantially gainful employment due to his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. at 307.  

After a review of the evidence and for the foregoing reasons, the Board has found that the May 2014 VA opinion that the Veteran's service-connected psychiatric disorder was not sufficient as to prevent either physical or sedentary employment is the most probative evidence of record.  Accordingly, the claim for entitlement to TDIU must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


